FILED
                            NOT FOR PUBLICATION                             DEC 20 2011

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



VERA J. EMMA,                                    No. 10-55799

              Plaintiff - Appellant,             D.C. No. 3:08-cv-00832-WQH-
                                                 WMC
  v.

MICHAEL J. ASTRUE, Commissioner of               MEMORANDUM *
Social Security,

              Defendant - Appellee.



                    Appeal from the United States District Court
                      for the Southern District of California
                    William Q. Hayes, District Judge, Presiding

                           Submitted December 7, 2011 **
                               Pasadena, California

Before: PREGERSON and PAEZ, Circuit Judges, and CONLON, District Judge.***




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
            The Honorable Suzanne B. Conlon, United States District Judge for
the Northern District of Illinois, sitting by designation.
      Appellant Vera Emma (“Emma”) challenges the district court’s decision to

uphold the Commissioner of Social Security’s determination that Emma was not

disabled for purposes of eligibility for supplemental security income.

      Emma’s application for benefits was denied by the Administrative Law

Judge (“ALJ”) on March 28, 2007. At the hearing, at which Emma was

represented by counsel, the ALJ determined that Emma had a residual functional

capacity with no exertional limitations and she had the ability to perform nonpublic

simple and repetitive tasks. Based on this determination, the ALJ concluded at

Step Five of the Sequential Analysis that Emma was not disabled because jobs

existed in the national economy that she could perform. See 20 C.F.R. §

416.920(a)(4)(v). In making his determination, the ALJ relied on inconsistencies

in the medical evidence. Specifically, the ALJ found that treating physician Dr.

Nicole Esposito’s reports contradicted one another. The ALJ further found that Dr.

Esposito’s reports contradicted the reports of other treating and non-examining

physicians who concluded that Emma was able to perform nonpublic simple and

repetitive tasks. As a result, the ALJ did not give controlling weight to the opinion

and conclusions of Dr. Esposito.

      The ALJ did not err in declining to give controlling weight to the opinion of

treating physician Dr. Esposito. To reject the opinion of a treating physician that

conflicts with the opinion of another doctor, the ALJ must make findings setting
forth “specific and legitimate reasons” for doing so that are supported by

substantial evidence in the record. See Lester v. Chater, 81 F.3d 821, 830 (9th Cir.

1995). Dr. Esposito’s post-appointment reports are contradicted by other reports

she prepared regarding Emma’s mental and behavioral health. Moreover, the

reports by Emma’s other treating and non-examining physicians constitute

substantial evidence for denying Emma benefits.

      Thus the ALJ gave specific and legitimate reasons for rejecting the opinion

of Dr. Esposito. The ALJ’s denial of benefits is supported by substantial evidence

in the record.

AFFIRMED.